--------------------------------------------------------------------------------

Exhibit 10.4
 
EMPLOYMENT AGREEMENT


This Employment Agreement (the “Agreement") is made as of December 19, 2014, by
and between Discovery Laboratories, Inc., a Delaware corporation (the
"Company"), and Steven G. Simonson, M.D. ("Executive"), subject to the terms and
conditions defined in this Agreement.


WHEREAS, the Company and Executive desire that Executive be employed by the
Company to act as the Company’s Senior Vice President and Chief Development
Officer, subject to the terms and conditions set forth in this Agreement. 
Executive’s employment shall also be subject to such policies and procedures as
the Company may from time to time implement;


NOW, THEREFORE, in consideration of the covenants contained herein, and for
other valuable consideration, the Company and Executive hereby agree as follows:


1.             Certain Definitions.  Certain definitions used herein shall have
the meanings set forth on Exhibit A attached hereto.


2.             Term of the Agreement.  The term (“Term”) of this Agreement shall
commence on the date first above written and shall continue through March 31,
2015; provided, however, that commencing on April 1, 2015 and on each April 1
thereafter, the term of this Agreement shall automatically be extended for one
additional year, unless at least 90 days prior to such renewal date, either
party shall have given notice that such party does not wish to extend this
Agreement.  Upon the occurrence of a Change of Control during the term of this
Agreement, including any extensions hereof, this Agreement shall automatically
be extended until the end of the Effective Period if the end of the Effective
Period is after the expiration date of the then-current Term.  Notwithstanding
the foregoing, this Agreement shall terminate prior to the scheduled expiration
date of the Term on the Date of Termination.  On the Date of Termination,
Executive hereby resigns all employment and related job duties and
responsibilities with the Company, including, without limitation any and all
positions on any committees or boards of the Company or any affiliated company. 
Executive agrees to sign all documentation evidencing the foregoing as may be
presented to Executive for signature by the Company.


3.             Executive's Duties and Obligations.


(a)            Duties.  Executive shall serve as the Company's Senior Vice
President and Chief Development Officer.  Executive shall be responsible for all
duties customarily associated with a Senior Vice President and Chief Development
Officer in a publicly-traded company.


(b)            Location of Employment.  Executive's principal place of business
shall be at the Company's headquarters to be located within thirty (30) miles of
Warrington, Pennsylvania.  In addition, Executive acknowledges and agrees that
the performance by Executive of Executive’s duties shall require frequent travel
including, without limitation, overseas travel from time to time.


(c)            Proprietary Information and Inventions Matters.  In consideration
of the covenants contained herein, Executive has executed and agrees to be bound
by the Company's standard form of Proprietary Information and Inventions,
Non-Solicitation and Non-Competition Agreement (the "Confidentiality
Agreement"), a form of which is attached to this Agreement as Exhibit B. 
Executive shall comply at all times with the terms and conditions of the
Confidentiality Agreement and all other reasonable policies of the Company
governing its confidential and proprietary information.
 

--------------------------------------------------------------------------------

4.             Devotion of Time to Company's Business.


(a)            Full-Time Efforts.  During Executive’s employment with the
Company, Executive shall devote substantially all of Executive’s time, attention
and efforts to the proper performance of Executive’s implicit and explicit
duties and obligations hereunder to the reasonable satisfaction of the Company.


(b)            No Other Employment.  During Executive’s employment with the
Company, Executive shall not, except as otherwise provided herein, directly or
indirectly, render any services of a commercial or professional nature to any
other person or organization, whether for compensation or otherwise, without the
prior written consent of the Executive Committee or the Board of Directors of
the Company (the “Board”).


(c)            Non-Competition During and After Employment.  During the Term and
for 12 months from the Date of Termination, Executive shall not, directly or
indirectly, without the prior written consent of the Company, either as an
employee, employer, consultant, agent, principal, partner, stockholder,
corporate officer, director, or in any other individual or representative
capacity compete with the Company in the business of developing or
commercializing (i) pulmonary surfactants or any other category of compounds
which form the basis of the Company's material drug products, or (ii) any
material medical device products under development by the Company, including
without limitation the Company’s capillary aerosol generator, series of
aerosol-conducting airway connectors and related componentry, and similar
medical devices; in each case, as determined in good faith by the Board on the
Date of Termination.  During the Term and for 18 months from the Date of
Termination, Executive shall not solicit, encourage, induce or endeavor to
entice away from the Company, or otherwise interfere with the relationship of
the Company with, any person who is employed or engaged by the Company as an
employee, consultant or independent contractor or who was so employed or engaged
at any time during the six (6) months preceding the Date of Termination;
provided, that nothing herein shall prevent Executive from engaging in
discussions regarding employment, or employing, any such employee, consultant or
independent contractor (i) if such person shall voluntarily initiate such
discussions without any such solicitation, encouragement, enticement or
inducement prior thereto on the part of Executive or (ii) if such discussions
shall be held as a result of, or any employment shall be the result of, the
response by any such person to a written employment advertisement placed in a
publication of general circulation, general solicitation conducted by executive
search firms, employment agencies or other general employment services, not
directed specifically at any such employee, consultant or independent
contractor.
 
(d)            Injunctive Relief.  In the event that Executive breaches any
provisions of Section 4(c) or of the Confidentiality Agreement or there is a
threatened breach thereof, then, in addition to any other rights which the
Company may have, the Company shall be entitled, without the posting of a bond
or other security, to injunctive relief to enforce the restrictions contained
therein.  In the event that an actual proceeding is brought in equity to enforce
the provisions of Section 4(c) or the Confidentiality Agreement, Executive shall
not urge as a defense that there is an adequate remedy at law nor shall the
Company be prevented from seeking any other remedies which may be available.


2

--------------------------------------------------------------------------------

(e)            Reformation.  To the extent that the restrictions imposed by
Section 4(c) are interpreted by any court to be unreasonable in geographic
and/or temporal scope, such restrictions shall be deemed automatically reduced
to the extent necessary to coincide with the maximum geographic and/or temporal
restrictions deemed by such court not to be unreasonable.


5.             Compensation and Benefits.


(a)            Base Compensation.  During the Term, the Company shall pay to
Executive (i) base annual compensation ("Base Salary"), effective as of December
19, 2014, of $300,000, payable in accordance with the Company's regular payroll
practices and less all required withholdings and (ii) additional compensation,
if any, and benefits as hereinafter set forth in this Section 5.  Executive’s
Base Salary shall be reviewed annually and may be increased  based on an
assessment of Executive's performance, the performance of the Company,
inflation, the then prevailing salary scales for comparable positions and other
relevant factors; provided, however, that any increase in Base Salary shall be
solely within the discretion of the Company.  Executive’s Base Salary shall not
be subject to reduction from the level in effect hereunder from time to time,
other than pursuant to a salary reduction program of general application to
contract executives of the Company.


(b)            Bonuses.  During the Term, Executive shall be eligible for such
year-end bonus, which may be paid in either cash or equity, or both, based upon
a target Annual Bonus Amount of 30% of Base Salary, as may be awarded solely at
the discretion of the Compensation Committee of the Board after consultation
with the Company’s Chief Executive Officer, provided, that the Company shall be
under no obligation whatsoever to pay such discretionary year-end bonus for any
year.  Any such equity bonus shall contain such rights and features as are
typically afforded to other Company employees of a similar level in connection
with comparable equity bonuses awarded by the Company.


(c)            Benefits.  During the Term, Executive shall be entitled to
participate in all employee benefit plans, programs and arrangements made
available generally to the Company's senior executives or to its employees on
substantially the same basis that such benefits are provided to such executives
of a similar level or to other employees (including, without limitation,
profit-sharing, savings and other retirement plans (e.g., a 401(k) plan) or
programs, medical, dental, hospitalization, vision, short-term and long-term
disability and life insurance plans or programs, accidental death and
dismemberment protection, travel accident insurance, and any other employee
welfare benefit plans or programs that may be sponsored by the Company from time
to time, including any plans or programs that supplement the above-listed types
of plans or programs, whether funded or unfunded); provided, however, that
nothing in this Agreement shall be construed to require the Company to establish
or maintain any such plans, programs or arrangements.  If a conflict should
exist between similar benefits afforded under any Company policy and the
benefits afforded under this Agreement, the Company policy shall control, except
to the extent that this Agreement shall provide for greater benefits, in which
event the terms of this Agreement shall control.  Anything contained herein to
the contrary notwithstanding, throughout the Term, Executive shall be entitled
to receive life insurance on behalf of Executive’s named beneficiaries in an
amount equal to the lesser of (i) Executive’s then current annual salary for the
Term of this Agreement and (ii) if less, the maximum amount available under the
Company’s insurance program, at no cost to Executive, except the Company shall
have no liability whatsoever for any taxes (whether based on income or
otherwise) imposed upon or incurred by Executive in connection with any such
insurance.
 
3

--------------------------------------------------------------------------------

(d)            Vacations.  During the Term, Executive shall be entitled to 20
days paid vacation per year, or such greater amount as may be earned under the
Company’s standard vacation policy, to be earned ratably throughout the year. 
Vacation days may be carried from one year to the next in accordance with the
Company vacation policy.


(e)            Reimbursement of Business Expenses.  Executive is authorized to
incur reasonable expenses in carrying out Executive’s duties and
responsibilities under this Agreement and the Company shall reimburse Executive
for all such expenses, in accordance with reasonable policies of the Company.


6.             Change of Control Benefits.


(a)            Bonus.  Executive shall be awarded an annual cash bonus for each
fiscal year of the Company ending during the Effective Period that is at least
equal to the Annual Bonus Amount; provided, that Executive is employed on the
last day of such fiscal year.  Such bonuses will be paid no later than the 15th
day of the third month following the end of such fiscal year.


(b)           Options.  Notwithstanding any provision to the contrary in any of
the Company’s long-term incentive plans or in any stock option or restricted
stock agreement between the Company and Executive, all shares of stock and all
options to acquire Company stock held by Executive shall accelerate and become
fully vested and, with respect to restricted stock, all restrictions shall be
lifted upon the Change of Control Date.  In the case of any Change of Control in
which holders of the Company’s common stock receive cash, securities or other
consideration in exchange for, or in respect of, their Company common stock, (i)
Executive shall be permitted to exercise Executive’s options at a time and in a
fashion that will entitle Executive to receive, in exchange for any shares
acquired pursuant to any such exercise, the same per share consideration as is
received by the other holders of the Company’s common stock, and (ii) if
Executive shall elect not to exercise all or any portion of such options, any
such unexercised options shall terminate and cease to be outstanding following
such Change of Control, except to the extent assumed by a successor corporation
(or its parent) or otherwise expressly continued in full force and effect
pursuant to the terms of such Change of Control.


7.             Termination of Employment.


(a)            Termination by the Company for Cause or Termination by Executive
without Good Reason, Death or Disability.
 
(i)                 In the event of a termination of Executive’s employment by
the Company for Cause, a termination by Executive without Good Reason, or in the
event this Agreement terminates by reason of the death or Disability of
Executive, Executive shall be entitled to any unpaid compensation accrued
through the last day of Executive's employment, a lump sum payment in respect of
all accrued but unused vacation days at Executive’s Base Salary in effect on the
date such vacation was earned, and payment of any other amounts owing to
Executive but not yet paid, less any amounts owed by Executive to the Company. 
Executive shall not be entitled to receive any other compensation or benefits
from the Company whatsoever (except as and to the extent the continuation of
certain benefits is required by law).
 


4

--------------------------------------------------------------------------------

(ii)                In the case of a termination due to death or Disability,
notwithstanding any provision to the contrary in any stock option or restricted
stock agreement between the Company and Executive, all shares of stock and all
options to acquire Company stock held by Executive shall accelerate and become
fully vested upon the Date of Termination (and all options shall thereupon
become fully exercisable), and all stock options shall continue to be
exercisable for the remainder of their stated terms.


(b)            Termination by the Company without Cause or by Executive for Good
Reason.  If (x) Executive’s employment is terminated by the Company other than
for Cause, death or Disability (i.e., without Cause) or (y) Executive terminates
employment with Good Reason, then Executive will receive the amounts set forth
in Section 7(a)(i) and, on the condition that the Executive signs a separation
agreement containing a plenary release of claims in a form acceptable to the
Company within fifty (50) days after the Date of Termination (or such shorter
period specified in such plenary release) and such plenary release becomes
final, binding and irrevocable, the Executive shall also be entitled to receive
the following from the Company:


(i)                 A pro rata bonus equal to the Executive’s Annual Bonus
Amount (A) multiplied by the fraction obtained by dividing the aggregate amount
of actual bonuses paid to the Company’s other employment contract executives for
the year that includes the Date of Termination by such employment contract
executives’ aggregate target bonuses for the year that includes the Date of
Termination, multiplied by (B) the fraction obtained by dividing the number of
days in the year through the Date of Termination by 365, which amount shall be
paid when the Company’s other employment contract executives are paid;


(ii)                An amount equal to one (1) times the sum of (A) Executive’s
Base Salary then in effect (determined without regard to any reduction in such
Base Salary constituting Good Reason) and (B) the Annual Bonus Amount, payable
in equal installments in accordance with the Company’s regular payroll schedule,
from the Date of Termination to the date that is 12  months after the Date of
Termination (the “Severance Period”) provided, however, that each installment
payable before the plenary release becomes final, binding and irrevocable shall
not be paid to the Executive until such plenary release becomes final, binding
and irrevocable;


(iii)              During the Severance Period, if Executive elects to continue
Company medical benefits through the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), the Company shall continue to pay the Company’s costs of
such benefits as Executive elects to continue under the same plans and on the
same terms and conditions as such benefits are provided to active employees of
the Company.  If for any reason COBRA coverage is unavailable at any time during
the Severance Period, the Company shall reimburse Executive no less frequently
than quarterly in advance an amount which, after taxes, is sufficient for
Executive to purchase medical and dental coverage for Executive and Executive’s
dependents that is substantially equivalent to the medical and dental coverage
that Executive and Executive’s dependents were receiving immediately prior to
the Date of Termination and that is available to comparable active employees,
reduced by the amount that would be paid by comparable active employees for such
coverage under the Company’s plans.  Company’s obligation under this Section
7(b)(iii) shall terminate or be reduced to the extent that substantially similar
coverages (determined on a benefit-by-benefit basis) are provided by a
subsequent employer;


5

--------------------------------------------------------------------------------

(iv)              Upon the date that the plenary release becomes final, binding
and irrevocable, notwithstanding any provision to the contrary in any stock
option or restricted stock agreement between the Company and the Executive, all
vested stock options to acquire Company stock and all other similar equity
awards held by the Executive as of the Date of Termination shall continue to be
exercisable during the Severance Period; and


(v)               Any other additional benefits then due or earned in accordance
with applicable plans and programs of the Company.


Notwithstanding the foregoing, if Executive engages in a material breach of any
provision of this Agreement or the Executive’s Confidentiality Agreement during
the Severance Period, and such breach is not cured within five business days
after receipt from the Company of notice thereof, then the Company’s continuing
obligations under this Section 7(b) shall cease as of the date of the breach and
the Executive shall be entitled to no further payments hereunder.
 
(c)            Termination in connection with a Change of Control.  If
Executive’s employment is terminated by the Company other than for Cause or by
Executive for Good Reason during the Effective Period, then Executive shall be
entitled to receive the following from the Company:


(i)                 All amounts and benefits described in Section 7(a)(i) above;


(ii)                Within 10 days after the Date of Termination, a lump sum
cash payment equal to the Annual Bonus Amount multiplied by the fraction
obtained by dividing the number of days in the year through the Date of
Termination by 365;


(iii)              Within 10 days after the Date of Termination, a lump sum cash
payment in an amount equal to 1.5 times the sum of (A) Executive’s Base Salary
then in effect (determined without regard to any reduction in such Base Salary
constituting Good Reason) and (B) the Annual Bonus Amount; provided, however,
that if Executive’s employment is terminated prior to the consummation of a
Change of Control but under circumstances that would cause the Change of Control
Date to precede the date that the Change of Control is consummated, such amount
will be paid in equal installments in accordance with the Company’s regular
payroll schedule over the Severance Period described in Section 7(b)(ii);


(iv)              If Executive elects to continue Company medical benefits under
COBRA, for a period of 18 months following the Date of Termination (the “Benefit
Period”), the Company shall continue to pay the Company’s costs of such benefits
as Executive elects to continue under the same plans and on the same terms and
conditions as such benefits are provided to active employees of the Company.  If
for any reason COBRA coverage is unavailable at any time during the Benefit
Period, the Company shall reimburse Executive no less frequently than quarterly
in advance an amount which, after taxes, is sufficient for Executive to purchase
medical and dental coverage for Executive and Executive’s dependents that is
substantially equivalent to the medical and dental coverage that Executive and
Executive’s dependents were receiving immediately prior to the Date of
Termination and that is available to comparable active employees, reduced by the
amount that would be paid by comparable active employees for such coverage under
the Company’s plans.  Company’s obligation under this Section 7(b)(iii) shall
terminate or be reduced to the extent that substantially similar coverages
(determined on a benefit-by-benefit basis) are provided by a subsequent
employer;
 
6

--------------------------------------------------------------------------------

(v)               Notwithstanding any provision to the contrary in any stock
option or restricted stock agreement between the Company and Executive, all
shares of stock and all options to acquire Company stock held by Executive shall
accelerate and become fully vested upon the Date of Termination (and all options
shall thereupon become fully exercisable), and all stock options shall continue
to be exercisable for the remainder of their stated terms; and


(vi)              Any other additional benefits then due or earned in accordance
with applicable plans and programs of the Company.


Notwithstanding the foregoing, if Executive engages in a material breach of any
provision of this Agreement or Executive’s Confidentiality Agreement during the
Severance Period, and such breach is not cured within five business days after
receipt from the Company of notice thereof, then the Company’s continuing
obligations under this Section 7(c) shall cease as of the date of the breach and
the Executive shall be entitled to no further payments or benefits hereunder.


8.              Notice of Termination.


(a)            Any termination of Executive’s employment by the Company for
Cause, or by Executive for Good Reason shall be communicated by a Notice of
Termination to the other party hereto given in accordance with Section 12.  For
purposes of this Agreement, a “Notice of Termination” means a written notice
which: (i) is given at least 10 days prior to the Date of Termination (at least
30 days in the case of Notice of Termination given by Executive for Good
Reason), (ii) indicates the specific termination provision in this Agreement
relied upon, (iii) to the extent applicable, sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and (iv) specifies the
employment termination date.  The failure to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause will not waive any right of the party giving the Notice of
Termination hereunder or preclude such party from asserting such fact or
circumstance in enforcing its rights hereunder.


(b)            A Termination of Employment of Executive will not be deemed to be
for Good Reason unless Executive gives the Notice of Termination provided for
herein within 12 months after Executive has actual knowledge of the act or
omission of the Company constituting such Good Reason and Executive gives the
Company a 30 day cure period to rectify or correct the condition or event that
constitutes Good Reason.


9.             Mitigation of Damages.  Executive will not be required to
mitigate damages or the amount of any payment or benefit provided for under this
Agreement by seeking other employment or otherwise.  Except as otherwise
provided in Sections 7(b)(iv) and 7(c)(iv), the amount of any payment or benefit
provided for under this Agreement will not be reduced by any compensation or
benefits earned by Executive as the result of self-employment or employment by
another employer or otherwise.
 
10.          Excess Parachute Excise Tax.
 
(a)            Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment, award, benefit or
distribution (including any acceleration) by the Company or any entity which
effectuates a transaction described in Section 280G(b)(2)(A)(i) of the Code to
or for the benefit of Executive (whether pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 10) (a “Payment”) would be subject to the excise tax imposed
by Section 4999 of the Code or any interest or penalties are incurred with
respect to such excise tax by Executive (such excise tax, together with any such
interest and penalties, are hereinafter collectively referred to as the “Excise
Tax”), the Company will automatically reduce such Payments to the extent, but
only to the extent, necessary so that no portion of the remaining Payments will
be subject to the Excise Tax, unless the amount of such Payments that the
Executive would retain after payment of the Excise Tax and all applicable
Federal, state and local income taxes without such reduction would exceed the
amount of such Payments that the Executive would retain after payment of all
applicable Federal, state and local taxes after applying such reduction. Unless
otherwise elected by the Executive, to the extent permitted under Code Section
409A, such reduction shall first be applied to any stock options, restricted
stock or any other form of equity compensation (Equity Compensation”) that is
subject to exercise at a price per share that exceeds the closing price of the
Company’s common stock on the trading day immediately preceding the Change of
Control, and thereafter pro rata among (i) severance payments payable to the
Executive under this Agreement in reverse order of receipt, (ii) any remaining
compensation in respect of Equity Compensation provided under this Agreement,
starting with those options with the smallest spread between fair market value
and exercise price first, and any restricted stock or restricted stock units,
and (iii) any compensation related to continuation of benefits in reverse order
of receipt.
 
7

--------------------------------------------------------------------------------

(b)            All determinations required to be made under this Section 10,
including the assumptions to be utilized in arriving at such determination,
shall be made by the Company’s independent auditors or such other certified
public accounting firm of national standing reasonably acceptable to Executive
as may be designated by the Company (the “Accounting Firm”) which shall provide
detailed supporting calculations both to the Company and Executive within 15
business days of the receipt of notice from Executive that there has been a
Payment, or such earlier time as is requested by the Company.  All fees and
expenses of the Accounting Firm shall be borne solely by the Company.  If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
furnish Executive with a written opinion to such effect, and to the effect that
failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty.  Any determination by the Accounting Firm shall be binding upon the
Company and Executive.


11.           Legal Fees.  All reasonable legal fees and related expenses
(including costs of experts, evidence and counsel) paid or incurred by Executive
pursuant to any claim, dispute or question of interpretation relating to this
Agreement shall be paid or reimbursed by the Company if Executive is successful
on the merits pursuant to a legal judgment or arbitration.  Except as provided
in this Section 11, each party shall be responsible for its own legal fees and
expenses in connection with any claim or dispute relating to this Agreement.


12.          Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
delivered by hand or mailed within the continental United States by first class
certified mail, return receipt requested, postage prepaid, addressed as follows:
 


8

--------------------------------------------------------------------------------

if to the Board or the Company:


Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, PA 18976
Attn:  General Counsel


if to Executive:
 

--------------------------------------------------------------------------------

The address on file with the records of the Company


Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.


13.          Withholding.  The Company shall be entitled to withhold from
payments due hereunder any required federal, state or local withholding or other
taxes.

 
14.           Entire Agreement.  This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes the
Employment Agreement and all other prior agreements, written or oral, with
respect thereto.


15.          Arbitration.


(a)            If the parties are unable to resolve any dispute or claim
relating directly or indirectly to this Agreement or any dispute or claim
between Executive and the Company or its officers, directors, agents, or
employees (a “Dispute”), then either party may require the matter to be settled
by final and binding arbitration by sending written notice of such election to
the other party clearly marked “Arbitration Demand.”  Such Dispute shall be
arbitrated in accordance with the terms and conditions of this Section 15. 
Notwithstanding the foregoing, either party may apply to a court of competent
jurisdiction for a temporary restraining order, a preliminary injunction, or
other equitable relief to preserve the status quo or prevent irreparable harm.


(b)           The Dispute shall be resolved by a single arbitrator in an
arbitration administered by the American Arbitration Association in accordance
with its Employment Arbitration Rules and judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  The
decision of the arbitrator shall be final and binding on the parties, and
specific performance giving effect to the decision of the arbitrator may be
ordered by any court of competent jurisdiction.


(c)            Nothing contained herein shall operate to prevent either party
from asserting counterclaim(s) in any arbitration commenced in accordance with
this Agreement, and any such party need not comply with the procedural
provisions of this Section 15 in order to assert such counterclaim(s).


(d)           The arbitration shall be filed with the office of the American
Arbitration Association ("AAA") located in New York, New York or such other AAA
office as the parties may agree upon (without any obligation to so agree).  The
arbitration shall be conducted pursuant to the Employment Arbitration Rules of
AAA as in effect at the time of the arbitration hearing, such arbitration to be
completed in a 60-day period. In addition, the following rules and procedures
shall apply to the arbitration:
 
9

--------------------------------------------------------------------------------

(i)                  The arbitrator shall have the sole authority to decide
whether or not any Dispute between the parties is arbitrable and whether the
party presenting the issues to be arbitrated has satisfied the conditions
precedent to such party's right to commence arbitration as required by this
Section 15.


(ii)                 The decision of the arbitrator, which shall be in writing
and state the findings, the facts and conclusions of law upon which the decision
is based, shall be final and binding upon the parties, who shall forthwith
comply after receipt thereof.  Judgment upon the award rendered by the
arbitrator may be entered by any competent court.  Each party submits itself to
the jurisdiction of any such court, but only for the entry and enforcement to
judgment with respect to the decision of the arbitrator hereunder.


(iii)                The arbitrator shall have the power to grant all legal and
equitable remedies (including, without limitation, specific performance) and
award compensatory and punitive damages if authorized by applicable law.


(iv)               Except as provided in Section 11, the parties shall bear
their own costs in preparing for and participating in the resolution of any
Dispute pursuant to this Section 15, and the costs of the arbitrator(s) shall be
equally divided between the parties.
 
(v)                Except as provided in the last sentence of Section 15(a), the
provisions of this Section 15 shall be a complete defense to any suit, action or
proceeding instituted in any federal, state or local court or before any
administrative tribunal with respect to any Dispute arising in connection with
this Agreement.  Any party commencing a lawsuit in violation of this Section 15
shall pay the costs of the other party, including, without limitation,
reasonable attorney’s fees and defense costs.


16.          Miscellaneous.


(a)            Governing Law.  This Agreement shall be interpreted, construed,
governed and enforced according to the laws of the State of New York without
regard to the application of choice of law rules.


(b)            Amendments.  No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.


(c)            Severability.  If one or more provisions of this Agreement are
held to be invalid or unenforceable under applicable law, such provisions shall
be construed, if possible, so as to be enforceable under applicable law, or such
provisions shall be excluded from this Agreement and the balance of the
Agreement shall be interpreted as if such provision were so excluded and shall
be enforceable in accordance with its terms.
 
(d)            Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the beneficiaries, heirs and representatives of Executive
(including the Beneficiary) and the successors and assigns of the Company. The
Company shall require any successor (whether direct or indirect, by purchase,
merger, reorganization, consolidation, acquisition of property or stock,
liquidation, or otherwise) to all or substantially all of its assets, by
agreement in form and substance satisfactory to Executive, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform this Agreement if no such
succession had taken place. Regardless whether such agreement is executed, this
Agreement shall be binding upon any successor of the Company in accordance with
the operation of law and such successor shall be deemed the Company for purposes
of this Agreement.
 
10

--------------------------------------------------------------------------------

(e)            Successors and Assigns.  Except as provided in Section16(d) in
the case of the Company, or to the Beneficiary in the case of the death of
Executive, this Agreement is not assignable by any party and no payment to be
made hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.


(f)              Remedies Cumulative; No Waiver.  No remedy conferred upon
either party by this Agreement is intended to be exclusive of any other remedy,
and each and every such remedy shall be cumulative and shall be in addition to
any other remedy given hereunder or now or hereafter existing at law or in
equity.  No delay or omission by either party in exercising any right, remedy or
power hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.


(g)            Survivorship.  Notwithstanding anything in this Agreement to the
contrary, all terms and provisions of this Agreement that by their nature extend
beyond the termination of this Agreement shall survive such termination.


(h)            Entire Agreement.  This Agreement sets forth the entire agreement
of the parties hereto with respect to the subject matter contained herein and
supersedes all prior agreements, promises, covenants or arrangements, whether
oral or written, with respect thereto.


(i)              Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one document.


17.           No Contract of Employment.  Nothing contained in this Agreement
will be construed as a right of Executive to be continued in the employment of
the Company, or as a limitation of the right of the Company to discharge
Executive with or without Cause.
 
18.           Section 409A of the Code.  The intent of the parties is that
payments and benefits under this Agreement comply with, or be exempt from,
Section 409A of the Code and, accordingly, to the maximum extent permitted, this
Agreement shall be construed and interpreted in accordance with such intent. 
Executive’s termination of employment (or words to similar effect) shall not be
deemed to have occurred for purposes of this Agreement unless such termination
of employment constitutes a “separation from service” within the meaning of Code
Section 409A and the regulations and other guidance promulgated thereunder.
 
(a)            Notwithstanding any provision to the contrary in this Agreement,
if Executive is deemed on the date of Executive’s termination to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B) and
using the identification methodology selected by the Company from time to time,
or if none, the default methodology set forth in Code Section 409A, then with
regard to any payment or the providing of any benefit that constitutes
“non-qualified deferred compensation” pursuant to Code Section 409A and the
regulations issued thereunder that is payable due to Executive’s separation from
service, to the extent required to be delayed in compliance with Code Section
409A(a)(2)(B), such payment or benefit shall not be made or provided to
Executive prior to the earlier of (i) the expiration of the six (6) month period
measured from the date of Executive’s separation from service, and (ii) the date
of Executive’s death (the “Delay Period”). On the first day of the seventh month
following the date of Executive’s separation from service or, if earlier, on the
date of Executive’s death, all payments delayed pursuant to this Section 18(a)
shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due to Executive under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
 
11

--------------------------------------------------------------------------------

(b)            To the extent any reimbursement of costs and expenses provided
for under this Agreement constitutes taxable income to Executive for Federal
income tax purposes, such reimbursements shall be made no later than December 31
of the calendar year next following the calendar year in which the expenses to
be reimbursed are incurred.  With regard to any provision herein that provides
for reimbursement of expenses or in-kind benefits, except as permitted by Code
Section 409A, (i) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year.  Any tax gross-ups provided
for under this Agreement shall in no event be paid to Executive later than the
December 31 of the calendar year following the calendar year in which the taxes
subject to gross-up are incurred or paid by Executive.
 
(c)            If any amount under this Agreement is to be paid in two or more
installments, for purposes of Code Section 409A each installment shall be
treated as a separate payment.


19.          Executive Acknowledgement.  Executive hereby acknowledges that
Executive has read and understands the provisions of this Agreement, that
Executive has been given the opportunity for Executive’s legal counsel to review
this Agreement, that the provisions of this Agreement are reasonable and that
Executive has received a copy of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Employment Agreement to
be executed as of the date first above written.


Discovery Laboratories, Inc.


By:
/s/ Kathryn A. Cole
 
/s/ Steven G. Simonson
Name:
Kathryn A. Cole
 
Steven G. Simonson, M.D.
Title:
Senior Vice President, Human Resources
   

 
12

--------------------------------------------------------------------------------

EXHIBIT A


(a)            “Annual Bonus Amount” means the current year’s target annual
bonus amount for the Executive.


(b)            “Beneficiary” means any individual, trust or other entity named
by Executive to receive the payments and benefits payable hereunder in the event
of the death of Executive.  Executive may designate a Beneficiary to receive
such payments and benefits by completing a form provided by the Company and
delivering it to the General Counsel of the Company.  Executive may change his
designated Beneficiary at any time (without the consent of any prior
Beneficiary) by completing and delivering to the Company a new beneficiary
designation form.  If a Beneficiary has not been designated by Executive, or if
no designated Beneficiary survives Executive, then the payment and benefits
provided under this Agreement, if any, will be paid to Executive’s estate, which
shall be deemed to be Executive’s Beneficiary.


(c)            “Cause” means: (i) Executive’s willful and continued neglect of
Executive’s duties with the Company (other than as a result of Executive’s
incapacity due to physical or mental illness), after a written demand for
substantial performance is delivered to Executive by the Company which
specifically identifies the manner in which the Company believes that Executive
has neglected his duties; (ii) the final conviction of Executive of, or an
entering of a guilty plea or a plea of no contest by Executive to, a felony; or
(iii) Executive’s willful engagement in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company.


For purposes of this definition, no act or failure to act on the part of
Executive shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without a reasonable belief that the action
or omission was in the best interests of the Company.  Any act, or failure to
act, based on authority given pursuant to a resolution duly adopted by the
Board, or the advice of counsel to the Company, will be conclusively presumed to
be done, or omitted to be done, by Executive in good faith and in the best
interests of the Company.


(d)            “Change of Control” means the occurrence of any one of the
following events:
 
(i)                  any “person” (as defined in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”)), other than the Company,
any trustee or other fiduciary holding securities under an employee benefit plan
of the Company, an underwriter temporarily holding securities pursuant to an
offering of such securities or any corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, directly or indirectly (x) acquires
“beneficial ownership” (as defined in Rule 13d-3 under the Exchange Act) of
securities representing more than 50% of the combined voting power of the
Company’s then outstanding securities or; (y) acquires within a 12 consecutive
month period “beneficial ownership” (as defined in Rule 13d-3 under the Exchange
Act) of securities representing 35% of the combined voting power of the
Company’s then outstanding securities;


13

--------------------------------------------------------------------------------

(ii)                  persons who comprise a majority of the Board are replaced
during any 12 consecutive month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of such appointment or election;


(iii)               the consummation of a reorganization, merger, statutory
share exchange, consolidation or similar corporate transaction (each, a
“Business Combination”) other than a Business Combination in which all or
substantially all of the individuals and entities who were the beneficial owners
of the Company’s voting securities immediately prior to such Business
Combination beneficially own, directly or indirectly, 50% or more of the
combined voting power of the voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity which as a result
of the Business Combination owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such Business Combination; or


(iv)               any “person” (as defined in Sections 13(d) and 14(d) of the
Exchange Act) acquires all or substantially all of the assets of the Company
within any 12 consecutive month period.


Notwithstanding the foregoing, none of the foregoing events shall constitute a
Change of Control of the Company unless such event also constitutes a change in
ownership of the Company within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v), a change in the effective control of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vi) or a change in
ownership of a substantial portion of the assets of the Company within the
meaning of Treasury Regulation Section 1.409A-3(i)(5)(vii).
 
(e)            “Change of Control Date” means any date after the date hereof on
which a Change of Control occurs; provided, however, that if a Change of Control
occurs and if Executive’s employment with the Company is terminated or an event
constituting Good Reason (as defined below) occurs prior to the Change of
Control, and if it is reasonably demonstrated by Executive that such termination
or event (i) was at the request of a third party who has taken steps reasonably
calculated to effect the Change of Control, or (ii) otherwise arose in
connection with or in anticipation of the Change of Control then, for all
purposes of this Agreement, the Change of Control Date shall mean the date
immediately prior to the date of such termination or event.


(f)            “Code” means the Internal Revenue Code of 1986, as amended, and
the regulations promulgated thereunder.


(g)           “Date of Termination” means the date specified in a Notice of
Termination pursuant to Section 8 hereof, or Executive’s last date as an active
employee of the Company before a termination of employment due to death,
Disability or other reason, as the case may be.
 
(h)           “Disability” means a mental or physical condition that renders
Executive substantially incapable of performing his duties and obligations under
this Agreement, after taking into account provisions for reasonable
accommodation, as determined by a medical doctor (such doctor to be mutually
determined in good faith by the parties) for three or more consecutive months or
for a total of six months during any 12 consecutive months; provided, that
during such period the Company shall give Executive at least 30 days’ written
notice that it considers the time period for disability to be running.
 


14

--------------------------------------------------------------------------------

   (i)               “Effective Period” means the period beginning on the Change
of Control Date and ending 24 months after the date of the related Change of
Control.


(j)             “Good Reason” means, unless Executive has consented in writing
thereto, the occurrence of any of the following:  (i) the assignment to
Executive of any duties materially inconsistent with Executive’s position,
including any change in status, title, authority, duties or responsibilities or
any other action which results in a material diminution in such status, title,
authority, duties or responsibilities; (ii) a material reduction in Executive’s
Base Salary by the Company; (iii) the relocation of Executive’s office to a
location more than 30 miles from Warrington, Pennsylvania; (iv) the failure of
the Company to comply with the provisions of Section 6(a); or (v)  the failure
of the Company to obtain the assumption in writing of the Company’s obligation
to perform this Agreement by any successor to all or substantially all of the
assets of the Company within 15 days after a Business Combination or a sale or
other disposition of all or substantially all of the assets of the Company.
 


15

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF
PROPRIETARY INFORMATION AND INVENTIONS,
NON‑SOLICITATION AND
NON‑COMPETITION AGREEMENT




The following is an agreement (“Agreement”) between Discovery Laboratories,
Inc., a Delaware corporation (the "Company"), and any successor in interest, and
me, [Executive], and this Agreement is a material part of the consideration for
my employment by the Company:


1.             Job Title and Responsibility:  I understand that my job title
with the Company will be Senior Vice President and Chief Development Officer and
that the Company may change this title at any time.  My job duties and
responsibilities will be those assigned to me by the Company from time to time.


2.             Consideration.  I understand that the consideration to me for
entering into this Agreement is my employment with the Company at my base salary
of $300,000, and I agree that this consideration is fully adequate to support
this Agreement.


3.             Proprietary Information.  I recognize that the Company is engaged
in a continuous program of research, development and production.  I also
recognize that the Company possesses or has rights to secret, private,
confidential information and processes (including processes and information
developed by me during my employment by the Company) which are valuable, special
and unique assets of the Company and which have commercial value in the
Company's business ("Proprietary Information").  By way of illustration, this
Proprietary Information includes, but is not limited to, information and details
regarding the Company’s business, trade or business secrets, inventions,
intellectual property, systems, policies, records, reports, manuals,
documentation, models, data and data bases, products, processes, operating
systems, manufacturing techniques, research and development techniques and
processes, devices, methods, formulas, compositions, compounds, projects,
developments, plans, research, financial data, personnel data, internal business
information, strategic and staffing plans and practices, business, marketing,
promotional or sales plans, practices or programs, training practices and
programs, costs, rates and pricing structures and business methods, computer
programs and software, customer and supplier identities, information and lists,
confidential information regarding customers and suppliers, and contacts at or
knowledge of Company suppliers and customers or of prospective or potential
customers of the Company.


4.            Obligation of Confidentiality. I understand and agree that my
employment creates a relationship of confidence and trust between the Company
and me with respect to (i) all Proprietary Information, and (ii) the
confidential information of others with which the Company has a business
relationship.  At all times, both during my employment by the Company and after
the termination of my employment (whether voluntary or involuntary), I will keep
in confidence and trust all such information, and I will not use, reveal,
communicate, or disclose any such Proprietary Information or confidential
information to anyone or any entity, without the written consent of the Company,
unless I am ordered to make disclosure by a court of competent jurisdiction.
 



--------------------------------------------------------------------------------

5.             Ownership, Disclosure and Assignment of Proprietary Information
and  Inventions.  In addition, I hereby agree as follows:


(a)            Ownership and Assignment.  All Proprietary Information is, and
shall be, the sole and exclusive property of the Company and its assigns, and
the Company and its assigns shall be the sole and exclusive owner of all
Proprietary Information, including, but not limited to, trade secrets,
inventions, patents, trademarks, copyrights, and all other rights in connection
with such Proprietary Information.  I agree that I have no rights in such
Proprietary Information.  I hereby assign, and shall assign, to the Company and
its assigns any and all rights, title and interest I may have or acquire in such
Proprietary Information.  Any copyrightable work prepared in whole or in part by
me in the course of my employment shall be deemed "a work made for hire" under
applicable copyright laws, and the Company and its assigns shall own all of the
rights in any copyright.


(b)            Return of Materials and Property.  All documents, records,
apparatus, equipment, data bases, data and information stored in computers or on
electronic disks, and other electronic, computer, intellectual, and physical
property (“Materials and Property”), whether or not pertaining to Proprietary
Information, furnished to me by the Company or produced by me or others in
connection with employment, shall be and remain the sole and exclusive property
of the Company.  I shall return to the Company all such Materials and Property
as and when requested by the Company.  Even if the Company does not so request,
I shall return all such Materials and Property upon termination of employment by
me or by the Company for any reason, and I will not take with me any such
Materials or Property, or any reproduction thereof, upon such termination.


(c)            Notification.  During the term of my employment and for one (1)
year thereafter, I will promptly disclose to the Company, or any persons
designated by it, all improvements, inventions, intellectual property, works of
authorship, formulas, ideas, processes, techniques, discoveries, developments,
designs, innovations, know‑how and data, and creative works in which copyright
and/or unregistered design rights will subsist in various media (all
collectively called herein, "Inventions"), whether or not such Inventions are
patentable, which I make or conceive, contribute to, reduce to practice, or
learn, either alone or jointly with others.


(d)           Ownership of Inventions.  I agree and acknowledge that all
Inventions which I make, conceive, develop, or reduce to practice (in whole or
in part, either alone or jointly with others) at any time during my employment
by the Company, and (i) which were created using the equipment, supplies,
facilities or trade secret information of the Company, or (ii) which were
developed during the hours for which I was compensated by the Company, or (iii)
which relate, at the time of conception, creation, development or reduction to
practice, to the business of the Company or to its actual or demonstrably
anticipated research and development, or (iv) which result from any work
performed by me for the Company, shall be the sole and exclusive property of the
Company and its assigns (and to the fullest extent permitted by law shall be
deemed works made for hire), and the Company and its assigns shall be the sole
and exclusive owner of all Inventions, patents, copyrights and all other rights
in connection therewith.  I hereby assign to the Company any and all rights I
may have or acquire in such Inventions.  I agree that any Invention required to
be disclosed under paragraph (c), above, within one (1) year after the
termination of my employment shall be presumed to have been conceived or made
during my employment with the Company and will be assigned to the Company unless
and until I prove and establish to the contrary.
 


2

--------------------------------------------------------------------------------

(e)            Assistance and Cooperation.  With respect to Inventions described
in paragraph (d), above, I will assist the Company in every proper way (but at
the Company's expense) to obtain, and from time to time enforce, patents,
copyrights or other rights on these Inventions in any and all countries, and
will execute all documents reasonably necessary or appropriate for this
purpose.  This obligation shall survive the termination of my employment.  In
the event that the Company is unable for any reason whatsoever to secure my
signature to any document reasonably necessary or appropriate for any of the
foregoing purposes (including renewals, extensions, continuations, divisions or
continuations in part), I hereby irrevocably designate and appoint the Company,
and its duly authorized officers and agents, as my agents and attorneys-in-fact
to act for and in my behalf and instead of me, but only for the purpose of
executing and filing any such document and doing all other lawfully permitted
acts to accomplish the foregoing purposes with the same legal force and effect
as if executed by me.


(f)              Exempt Inventions.  I understand that this Agreement does not
require assignment of an Invention for which no equipment, supplies, facilities,
resources, or trade secret information of the Company was used and which was
developed entirely by me on my own time, unless the invention relates, (i)
directly to the business of the Company, or (ii) to the Company's actual or
demonstrably anticipated research or development.  However, I will disclose to
the Company any Inventions I claim are exempt, as required by paragraph (c),
above, in order to permit the Company to determine such issues as may arise. 
Such disclosure shall be received in confidence by the Company.


6.              Prior Inventions.  As a matter of record I attach hereto as
Exhibit A a complete list of all inventions or improvements relevant to the
subject matter of my employment by the Company which have been made or conceived
or first reduced to practice by me, alone or jointly with others, prior to my
employment with the Company, that I desire to remove from the operation of this
Agreement, and I covenant that such list is complete.  If no such list is
attached to this Agreement, I represent that I have no such inventions and
improvements at the time of my signing this Agreement.


7.             Other Business Activities.  So that the Company may be aware of
the extent of any other demands upon my time and attention, I will disclose to
the Company (such disclosure to be held in confidence by the Company) the nature
and scope of any other business activity in which I am or become engaged during
the term of my employment.  During the term of my employment, I will not engage
in any business activity or employment which is in competition with, or is
related to, the Company's business or its actual or demonstrably anticipated
research and development, or that will affect in any manner my ability to
perform fully all of my duties and responsibilities for the Company.


8.              Non-Interference and Non-Solicitation of Employees, Customers
and Others.  I will not now or at any time in the future disrupt, damage, impair
or interfere with the business of the Company, whether by way of interfering
with or raiding its employees, disrupting its relationships with customers,
agents, vendors, distributors or representatives, or otherwise.  During my
employment with the Company and for eighteen (18) months thereafter, I will not
directly or indirectly induce, encourage or solicit any employee of the Company
to leave the Company for any reason, unless specifically requested to take such
action in writing by the Company.
 


3

--------------------------------------------------------------------------------

9.             Non-Competition During and After Employment.  I agree that the
time and activity restrictions in this paragraph are wholly necessary and are
reasonable to protect the legitimate business interests of the Company.  During
my employment with the Company or at any time within a period of one (1) year
after the termination of my employment (whether the termination is by me or the
Company), I will not directly or indirectly, without the prior written consent
of the Company, either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer, director, or in any other individual or
representative capacity, compete with the Company in the business of developing
or commercializing pulmonary surfactants.


10.          Obligations to Former Employers.  I represent that my execution of
this Agreement, my employment with the Company, and my performance of my duties
and proposed duties to the Company will not violate any obligations or
agreements I have, or may have, with any former employer or any other third
party, including any obligations and agreements requiring me not to compete or
to keep confidential any proprietary or confidential information.  I have not
entered into, and I will not enter into, any agreement which conflicts with this
Agreement or that would, if performed by me, cause me to breach this Agreement. 
I further represent that I have no knowledge of any pending or threatened
litigation to which the Company may become a party by virtue of my association
with the Company.  I further agree to immediately inform the Company of any such
pending or threatened litigation should it come to my attention during the
course of my employment.  I also agree that I provided to the Company for its
inspection before I signed this Agreement all confidentiality, non-compete,
non-solicitation, and all other employment-related agreements that I am party to
or which involve me.


11.           Confidential Information of, and Agreements with, Former
Employers.  In the course of performing my duties to the Company, I will not
utilize any trade secrets, proprietary or confidential information of or
regarding any former employer or business affiliate, nor violate any written or
oral, express or implied agreement with any former employer or business
affiliate.


12.           United States Government Obligations. I acknowledge that the
Company from time to time may have agreements with other persons or with the
United States Government, or agencies thereof, which impose obligations or
restrictions on the Company regarding inventions made during the course of work
under such agreements or regarding the confidential nature of such work.  I
agree to be bound by all such obligations and restrictions which are made known
to me and to take all action necessary to discharge the obligations of the
Company under such agreements.


13.           Remedies.  I acknowledge that my failure to comply with, or my
breach of, any of the terms and conditions of this Agreement shall irreparably
harm the Company, and that money damages would not adequately compensate the
Company for this harm.  Accordingly, I acknowledge that in the event of a
threatened or actual breach by me of any provision of this Agreement, in
addition to any other remedies the Company may have at law, the Company shall be
entitled to equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy then available, without requiring the Company to post any bond.  I agree
that nothing herein contained shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such threatened or actual
breach, including money damages, and I agree that the Company shall be entitled
to recover from me any attorney’s fees it incurs in enforcing the terms of this
Agreement.


4

--------------------------------------------------------------------------------

14.           Not an Employment Agreement.  I acknowledge and agree that this
Agreement is not a contract of employment, that it should not be construed as a
guarantee of my employment for any period of time, and that I am employed by the
Company at will and my employment may be terminated by the Company for any
lawful reason or no reason.


15.           Miscellaneous.


(a)            Reformation and Severability.  If any provision of this Agreement
is held to be invalid or unenforceable under applicable law, such provision
shall be reformed and/or construed, if possible, to be enforceable under
applicable law; otherwise, such provision shall be excluded from this Agreement
and the balance of the Agreement shall remain fully enforceable and valid in
accordance with its terms.


(b)            No Waiver.  No delay or omission by the Company in exercising any
right hereunder will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.


(c)            Reassignment.  I expressly consent to be bound by the provisions
of this Agreement for the benefit of the Company or any subsidiary or affiliate
thereof to whose employment I may be transferred, without the necessity that
this Agreement be reassigned at the time of such transfer.


(d)            Applicable Law.  This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania (but
not the law or principles of conflict of laws), and the parties submit to the
jurisdiction of the courts of Pennsylvania.


(e)            Effective Date.  This Agreement shall be effective as of the
first day of my employment by the Company, shall be binding upon me, my heirs,
executors, assigns and administrators, and shall inure to the benefit of the
Company, its successors and assigns.


(f)             Entire Agreement.  This Agreement contains the entire agreement
of the parties relating to the subject matter herein, and may not be waived,
changed, extended or discharged except by an agreement in writing signed by both
parties.
 


5

--------------------------------------------------------------------------------

(g)            ACKNOWLEDGEMENT.  I acknowledge and agree that I have fully read
and that I understand all of the terms and provisions of this Agreement, that I
have had the opportunity to consult with an attorney and to discuss this
Agreement with an attorney, that I have had any questions regarding the effect
of this Agreement or the meaning of its terms answered to my satisfaction, and,
intending to be legally bound hereby, I freely and voluntarily sign this
Agreement.


Accepted and Agreed to:
 
DISCOVERY LABORATORIES, INC.
       
Name:
               
By:
                  
Date:
                         
Name:
                        
SS#:
                            
Title:
                          

 
6

--------------------------------------------------------------------------------

EXHIBIT A
 
Discovery Laboratories, Inc.
2600 Kelly Road, Suite 100
Warrington, PA 18976


Attn:
 
1.             The following is a complete list of all inventions or
improvements relevant to the subject matter of my employment by Discovery
Laboratories, Inc. (the "Company") that have been made or conceived or first
reduced to practice by me, alone or jointly with others, prior to my employment
by the Company that I desire to remove from the operation of the Company's
Proprietary Information and Inventions, Non‑Solicitation and Non‑Competition
Agreement.



         
 
No inventions or improvements
                               
See below: Any and all inventions regarding
                              
Additional sheets attached.



2.             I propose to bring to my employment the following materials and
documents of a former employer:



                        
No materials or documents.
                                  
See below:




                                                 
                                        
 
Date
 

 
 
7

--------------------------------------------------------------------------------